Citation Nr: 0806085	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
claimed as atrial fibrillation, to include as secondary to 
Agent Orange exposure.  

2.  Entitlement to service connection for a disability 
claimed as "knots under arms" to include as secondary to 
Agent Orange exposure.  

3.  Entitlement to service connection for a leg disorder 
claimed as "weak legs" with knee arthralgias.  

4.  Entitlement to service connection for memory loss to 
include as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for skin cancer to 
include as secondary to Agent Orange exposure.  

6.  Entitlement to service connection for a pulmonary 
disorder claimed as shortness of breath to include as 
secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD-214 reflects that he served on active duty 
from April 1967 to December 1971, with 3 years 9 months prior 
service but additional service personnel records reflect 
continuous prior service dating back to December 1961 through 
April 1967, with reenlistment in April 1967, and also reflect 
that he has service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which denied the issues noted on the 
title page.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.  


REMAND

The veteran claims entitlement to service connection for the 
following disorders as related to inservice Agent Orange 
exposure: a heart disability, memory loss and skin cancer and 
a disability manifested by knots under his arms.  He also 
alleges entitlement to service connection for a disorder of 
the legs referred to by him as "weak legs" on a direct 
basis, and entitlement to a pulmonary disability described as 
"shortness of breath" as secondary to exposure to asbestos 
in service.  The Board notes that exposure to Agent Orange 
and asbestos has been conceded by VA.  

A review of the claims file reveals that the records are 
incomplete regarding all the issues on appeal.  

The veteran has alleged treatment for all his claimed 
conditions at the VA medical center in Panama City, Florida, 
dating back to as early as 2002.  The only VA records on file 
are some VA records from 2003 to 2004 that appear to be 
obtained from Biloxi, Mississippi and two pages of records 
from November and December 2005 from Panama City Florida.  An 
attempt should be made to obtain the complete VA records from 
Panama City, Florida as they may provide pertinent evidence 
regarding the etiology of any or all of his claimed 
conditions. 

Further the available evidence reflects that the veteran 
filed a claim for Social Security disability benefits 
according to an October 2004 VA record that reflected that he 
was being tested by a psychiatrist for Social Security 
purposes.  He was around 60 years old the time this record 
was generated, and thus was not eligible for age related 
benefits at that time.  There are no records from the Social 
Security Administration regarding any claim for disability 
related benefits and an attempt must be made to obtain such 
benefits.  

Finally although the veteran did undergo a VA examination in 
September 2004, the purpose of this examination was to 
address a diabetes condition, was general in nature and did 
not include a claims file review, nor were opinions given 
regarding the etiology of the veteran's claimed disorders.  
Further examinations of all the claimed conditions are 
necessary to include complete review of the claims file with 
etiology opinions provided based on such review, and to 
include a discussion regarding whether there may be a link 
between his Agent Orange exposure and a heart disorder, a 
disorder manifested by knots under his arms, memory loss and 
skin cancer.  Regarding the pulmonary disorder, the veteran 
has alleged it is due to asbestos exposure, which has been 
conceded by the RO to have taken place during service.  Thus 
a pulmonary examination must address the likelihood of any 
pulmonary condition being related to such exposure.  

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the service connection 
issues on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Panama City, Florida for any 
treatment for his claimed disabilities 
from 2002 and thereafter.  If the records 
are not available, that fact should be 
entered in the claims file.

4.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
the veteran's claimed memory loss 
disorder.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic disability manifested by memory 
loss?  If so, is it at least as likely as 
not that any current memory loss disorder 
began in service or is related to any 
incident in service to include exposure 
to Agent Orange?  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

5.  The AOJ should schedule the veteran 
for a VA examination or examinations, to 
include orthopedic, muscle disorders or 
any other examination deemed appropriate 
to determine the nature and etiology of 
the veteran's claimed disabilities 
manifested as knots under the arms and 
weak legs with knee arthralgias.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic disability manifested as knots 
under the arms and weak legs with knee 
arthralgias?  If so, is it at least as 
likely as not that any current 
disabilities manifested as knots under 
the arms and weak legs with knee 
arthralgias began in service or in the 
case of the knots under the arms, is 
related to any incident in service to 
include exposure to Agent Orange?  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  The AOJ should schedule the veteran 
for a VA cardiovascular examination, by 
an appropriate specialist, to determine 
the nature and etiology of the veteran's 
claimed heart disability manifested as 
atrial fibrillation.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic heart disability?  If so, is it 
at least as likely as not that any 
current heart disorder began in service 
or is related to any incident in service 
to include exposure to Agent Orange, or 
became manifest to a compensable degree 
within one year of service?  Each opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

7.  The AOJ should schedule the veteran 
for a VA dermatological examination, by 
an appropriate specialist, to determine 
the nature and etiology of the veteran's 
claimed skin cancer.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic skin cancer disability?  If so, 
is it at least as likely as not that any 
current skin cancer began in service or 
is related to any incident in service to 
include exposure to Agent Orange, or 
became manifest to a compensable degree 
within one year of service?  Each opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

8.  The AOJ should schedule the veteran 
for a VA pulmonary disorders examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed pulmonary disorder 
manifested as shortness of breath.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic pulmonary disability?  If so, is 
it at least as likely as not that any 
current pulmonary disorder began in 
service or is related to any incident in 
service to include exposure to asbestos, 
or if found to be a symptom of a systemic 
disease such as sarcoidosis that became 
manifest to a compensable degree within 
one year of service?  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

9.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



